 


109 HRES 349 IH: Recognizing the importance of addressing extreme poverty in Africa, recognizing the devastating impact that HIV/AIDS has had on the African economy, recognizing the need for the development of a safe blood supply in Africa, and congratulating the city of Philadelphia, Pennsylvania for hosting the 
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 349 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Fattah submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing the importance of addressing extreme poverty in Africa, recognizing the devastating impact that HIV/AIDS has had on the African economy, recognizing the need for the development of a safe blood supply in Africa, and congratulating the city of Philadelphia, Pennsylvania for hosting the Live 8 2005 concert. 
 
Whereas extreme poverty has reached epic proportions with 1,000,000,000 people throughout the world now living on less than one United States dollar a day; 
Whereas extreme poverty is especially acute in Africa, where 72 percent (upwards of 80 percent in Chad and Ethiopia) of the African urban population reside in slums (defined as households that lack access to improved water or sanitation, security of tenure, durability of housing, or sufficient living space); 
Whereas Africa is the poorest region in the world, experiencing virtually no growth in individual incomes for the past 30 years; 
Whereas Africa is the largest region in the world with an average economic growth rate of less than four percent, while five percent growth is required just to prevent the number of poor people from increasing; 
Whereas the poverty of Africa extends beyond a lack of material resources and is also characterized by exclusion of many people from decision-making and basic social services; 
Whereas Africa’s economy will not grow as a result of the following two trade dynamics: 
(1)Africa does not produce enough goods of the right quality or price to enable access to world markets. 
(2)Africa faces indefensible trade barriers which, directly or indirectly, tax its goods as they enter the markets of developed countries. 
Whereas the resolution of such economic and social poverty for an entire continent can only be approached from a global perspective that takes account of how the global community interacts with and provides aid to Africa; 
Whereas Philadelphia, Pennsylvania, has been tightly linked to addressing the plight of Africa through the efforts of the late Reverend Dr. Leon Sullivan, founder of the Opportunities Industrialization Centers (OIC); 
Whereas Dr. Sullivan’s efforts expanded internationally, including Africa, through the development of OIC International, the International Foundation for Education and Self Help, the Global Sullivan Principles, the Leon H. Sullivan Summit and the Leon H. Sullivan Foundation; 
Whereas these organizations and the principles they embody recognize that the preservation and development of Africa requires education, business development, investment, and technical assistance from Africans, Americans, and the rest of the developed world; 
Whereas in support of such a global approach, many international aid organizations have focused attention on the need to address extreme poverty in Africa, such as by organizing Live Aid 1985, a concert which helped raise awareness of Africa’s terrible economic and social conditions and helped raise investment to counter such conditions; 
Whereas a Live Aid event has been organized again for 2005, and is scheduled to take place on the eve of the G-8 Summit in Scotland on July 6-8, 2005; 
Whereas Live Aid 2005, termed Live 8 2005 due to the ensuing G-8 Summit, is comprised of five public concerts in five G-8 member countries; 
Whereas the Live 8 2005 event host for the United States is Philadelphia, which will host a massive outdoor concert on July 2, 2005; and 
Whereas a similar resolution has been introduced by the Mayor of Philadelphia and has been adopted by the members of the United States Conference of Mayors: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of working to eliminate extreme poverty in Africa; 
(2)recognizes the devastating impact that HIV/AIDS has had on the African economy by undermining Africa’s ability to effectively compete in the international marketplace 
(3)recognizes the need for the development of a safe blood supply in Africa and the creation of an African Institute of Health modeled after the Centers for Disease Control and Prevention; and 
(4)congratulating the city of Philadelphia, Pennsylvania for hosting the Live 8 2005 concert. 
 
